Citation Nr: 1640840	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-49 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for skin disorders (previously claimed as multiple basal cell carcinomas, squamous cell carcinoma, skin rashes, skin irritation, pigmentation abnormalities of the skin, chronic skin ulceration, and scar formation), to include as secondary to exposure to herbicides and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2012, the Veteran testified at a Board video-conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the record.  At that time, the AVLJ agreed to hold the record open for 60 additional days to provide the Veteran the opportunity to supplement the record with additional evidence.  However, to date, no additional evidence related to his claim has been received. 

This appeal was remanded to the agency of original jurisdiction (AOJ) in May 2014 for further development.

The reopened claim is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part, is required.


FINDINGS OF FACT

1.  In a June 2006 rating decision, VA determined that new and material evidence had not been received in order to reopen the Veteran's claim for service connection for skin disorders; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  Additional evidence received since the June 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for skin disorders. 


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim for service connection for skin disorders is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given that the Veteran's claim is being reopened, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to his petition to reopen would not avail the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

The Veteran is seeking to reopen his claim for service connection for skin disorders.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a) (2015).  

In June 2006, the RO denied the Veteran's claim for service connection for skin disorders.  He submitted a Notice of Disagreement and the AOJ issued a Statement of the Case (SOC) on April 26, 2007.  He was informed that he needed to submit a substantive appeal within 60 days of the issues of the SOC.  The Veteran filed a substantive appeal that was received on July 27, 2007.  In a September 2007 Supplemental Statement of the Case (SSOC), the AOJ informed the Veteran that his substantive appeal was not timely, and that he had an additional 60 days to file a timely VA Form 9.  The AOJ specifically informed him that his VA Form 9 must be received by November 17, 2007, and if it was not, the rating decision would become final.  The Veteran's VA Form 9 was received by the AOJ on November 27, 2007 and was therefore not timely.  Accordingly, the June 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

The language of 38 C.F.R. § 3.156 (a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App 110, 121 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

As noted above, in a June 2006 rating decision, the AOJ denied service connection for what was then characterized as multiple basal cell carcinomas and skin rashes, finding that there was no nexus between the Veteran's skin disorders and his military service.  

Relevant evidence received since the June 2006 rating decision include a June 2012 statement from the Veteran's good friend, H.D.T., who described first meeting the Veteran in 1972 and noticing a rash on the Veteran's wrist from that time through the present.  H.D.T. described a "severe crusty, irritating rash" that would spread from the Veteran's left wrist up his arm.  He also indicated that he saw the Veteran apply medication to the rash frequently, which controlled but never cured it.  The Veteran also provided VA with an August 2014 letter describing a dermatology examination performed by a VA Nurse Practitioner.  The examining Nurse Practitioner recommended that the Veteran undergo an examination of his skin with regard to herbicide exposure. 

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  As the claim for service connection for skin disorders was previously denied based on a lack of nexus between such and service, and the newly received evidence provides evidence of a possible nexus, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for skin disorders is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for skin disorders is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that his current skin disorders are due to in-service exposure to herbicides.  The record indicates that the Veteran served in the Republic of Vietnam.  A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era in that certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6) (2015).  The Board notes that none of the skin conditions for which the Veteran has a diagnosis, to include basal cell and squamous cell carcinomas, are among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e) (2015).  

Even though a disease is not included on the list of presumptive diseases associated with herbicide exposure, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records show that he was treated in service for wrist lesions in March 1966 and dermatosis in September 1966.  

As noted above, the record contains a June 2012 statement from the Veteran's friend H.D.T., who described seeing a rash on the Veteran's left wrist from 1972 through the present.  H.D.T. indicated that he frequently saw the Veteran apply medication to the rash, but that the rash was never cured.  

The record also contains the August 2014 letter from a VA Nurse Practitioner.  The Nurse Practitioner recommended that the Veteran undergo an examination of his various skin conditions to determine a possible link to in-service herbicide exposure. 

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

To date, the Veteran has not been afforded a VA examination to address the nature and etiology of his skin disorders.  In light of the Veteran's in-service treatment for skin disorders, the letter from H.D.T. indicating a long-standing skin condition, and the assertion by a VA Nurse Practitioner that the Veteran's skin disorders could possibly have a connection to herbicide exposure, the Board finds that the McLendon criteria have been met.  Therefore, as the evidence of record is insufficient to make a decision on the Veteran's claim for service connection for skin disorders, the Board finds that the Veteran should be afforded a VA examination to address the nature and etiology of such disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of each of his diagnosed skin disorders.  All indicated tests and studies should be undertaken.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner is asked to identify all diagnosed skin disorders, to include but not limited to basal cell carcinoma, squamous cell carcinoma, skin rashes, skin irritation, pigmentation abnormalities of the skin, chronic skin ulceration, and scars.

Then, with regard to each skin disorder that is diagnosed, the VA examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder is related to his military service, to include his exposure to herbicides while serving in the Republic of Vietnam.

The examiner should consider and discuss the Veteran's service treatment records, which show in-service treatment for skin disorders, as well as his competent reports as to the onset and continuity of his skin symptomatology. 

Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  It is not sufficient for the examiner to conclude that the Veteran's skin disorders are not related to herbicide exposure simply because they are not included on the list of diseases and conditions that are presumptively linked to herbicide exposure.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


